DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1, 3-11, 13-16 and 18-20 filed 1/31/2022 are allowed for the reasons set forth below. 

Re Claim 1: 
Schrupp et al. US-PGPUB No. 2021/0224328 (hereinafter Schrupp) teaches a computer-implemented method for automatically generating an onboarding tour for users of a business analytic application corresponding to an entity (Schrupp at Paragraph 0032 and Paragraph 0073 generating an onboarding tour for a business analytic application corresponding to a retail organization), the computer-implemented method comprising: 
receiving, by a computer, an input to generate the onboarding tour for the users of the business analytic application corresponding to the entity to assist the users in exploring capabilities of the business analytic application and understanding data analysis provided by the business analytic application (
Applicant’s specification discloses at FIG. 6 the business analytic application 600 and at FIG. 2 the business analytic application 220 including visualizations 222. 
Schrupp teaches at FIG. 1 the data visualization application 112 (the business analytic application) and at FIGS. 6-20 a data visualization tool in conjunction with business analytics via the business analytics dashboards, i.e., the user interface dashboards 600/800/1000-2000 of a data visualization tool. 
Schrupp teaches at Paragraph 0069-0074 that various additional user interfaces are useable by various users to define, navigate, and view drill-through visualizations using the data visualization tool…a drill-through operation refers to a circumstance in which a user selects a particular data visualization or dataset….upon selection of the drill-through tool 1502, a user interface 1500 is shown in which a user may be allowed to define a drill path for a particular card…an editing user may elect to change filters that are used in each of the cards associated with the drill path); 
retrieving, by the computer responsive to receiving the input to generate the onboarding tour for the users of the business analytic application and the dataset, the business analytic application corresponding to the entity and a dataset used by the business analytic application (Applicant’s specification discloses at FIG. 6 the business analytic application 600 and at FIG. 2 the business analytic application 220 including visualizations 222. 
Schrupp teaches at FIG. 1 the data visualization application 112 (the business analytic application) and at FIGS. 6-20 a data visualization tool in conjunction with business analytics via the business analytics dashboards, i.e., the user interface dashboards 600/800/1000-2000 of a data visualization tool. 
Schrupp teaches at Paragraph 0069 that the user interface 1400 depicts a dashboard having a plurality of data columns and Schrupp teaches at Paragraph 0071-0074 that various additional user interfaces are useable by various users to define, navigate, and view drill-through visualizations using the data visualization tool…a drill-through operation refers to a circumstance in which a user selects a particular data visualization or dataset….upon selection of the drill-through tool 1502, a user interface 1500 is shown in which a user may be allowed to define a drill path for a particular card…an editing user may elect to change filters that are used in each of the cards associated with the drill path);
analyzing, by the computer responsive to retrieving the business analytic application corresponding to the entity, columns of the dataset used by the business analytic application, wherein the dataset represents a collection of data corresponding to a particular domain associated with the entity (Applicant’s specification discloses at FIG. 6 the business analytic application 600 and at FIG. 2 the business analytic application 220 including visualizations 222. 
Schrupp teaches at FIG. 1 the data visualization application 112 (the business analytic application) and at FIGS. 6-20 a data visualization tool in conjunction with business analytics via the business analytics dashboards, i.e., the user interface dashboards 600/800/1000-2000 of a data visualization tool. 
Schrupp teaches at Paragraph 0008 a processor operatively connected to a memory storing instructions comprising a data visualization application causing the system to generate a user interface including a canvas and a card builder toolset…and generate a rendering of a card within the canvas and at Paragraph 0055-0056 another user may search for such a tag…to obtain access to such tagged cards or dashboards automatically…The method 500 may be performed using a data visualization tool for distribution of dashboards to various users 14a-b. Schrupp teaches at FIG. 1 that the data visualization tool 112 and/or the card/dashboard builder 114 is retrieved by the processor 102 and/or the user device 14a-14b. 
Schrupp teaches at Paragraph 0036-0037 that the dashboard builder 114 provides a guided card building process in which a graphical user interface presents an untrained user a canvas and a guided set of options…defining a card dataset…defining a chart type for inclusion in the card…sorting/filtering criteria as well as a definition of additional card details and data access rights. The card may be built directly on a canvas to form a dashboard. 
Schrupp teaches at Paragraph 0081 that the memory 2120 includes data visualization instructions 2122 for implementing one or more aspects of the data visualization tool and at Paragraph 0083 that the one or more processing units 2140 can include physical units that selectively execute software instructions. 
Schrupp teaches at Paragraph 0051 that the method includes receiving a card creation command. Once a card creation command has been received, the data visualization tool may also receive a definition of a data set to be used in the card or dashboard. 
Schrupp teaches at Paragraph 0052 the data visualization tool may receive definitions of one or more sorting filtering features which can be defined by the user to allow viewers of the card or dashboard to filter data based on the data included in one or more columns within the visualization. 
Schrupp teaches at Paragraph 0068 that the user interface 1300 presents a filter addition screen 1302 that allows a user to name a filter and define a dataset and column to be filtered based on the selected filter. Schrupp teaches at Paragraph 0069 that the user interface 1400 depicts a dashboard having a plurality of data columns and a user may select a swap column option 1402 that can be activated by selecting a column. Schrupp teaches at Paragraph 0071-0074 that various additional user interfaces are useable by various users to define, navigate, and view drill-through visualizations using the data visualization tool…a drill-through operation refers to a circumstance in which a user selects a particular data visualization or dataset….upon selection of the drill-through tool 1502, a user interface 1500 is shown in which a user may be allowed to define a drill path for a particular card…an editing user may elect to change filters that are used in each of the cards associated with the drill path. Schrupp teaches at Paragraph 0032 that the columns of dataset represent a retail domain associated with the retail organization);
analyzing, by the computer, characteristics of visualizations within the business analytic application, wherein the visualizations represent data corresponding to the columns of the dataset used by the business analytic application, and wherein the characteristics comprise one or more of: layout, style, position, interactivity, and grouping (
Applicant’s specification discloses at FIG. 6 the business analytic application 600 and at FIG. 2 the business analytic application 220 including visualizations 222. 
Schrupp teaches at FIG. 1 the data visualization application 112 (the business analytic application) and at FIGS. 6-20 a data visualization tool in conjunction with business analytics via the business analytics dashboards, i.e., the user interface dashboards 600/800/1000-2000 of a data visualization tool. 
Schrupp teaches at Paragraph 0074 that an example drill through visualization sequence based on the defined sequence using the tool depicted in the user interface 1500 is seen in FIGS. 17-20 and at Paragraph 0076 that a sequence of user interfaces is shown that displays an example drill through sequence that may be defined using the user interfaces of FIGS. 15-16 and at Paragraph 0078 that by way of drill-through visualizations, an editing user may easily define navigation paths among the cards that they or others create to ensure other users have the ability to view data of interest. 
Schrupp teaches at Paragraph 0061 defining a card requires a user to select each of the selectable options to define parameters required to create a data visualization within a card and at Paragraph 0052 the data visualization tool may receive definitions of one or more sorting filtering features which can be defined by the user to allow viewers of the card or dashboard to filter data based on the data included in one or more columns within the visualization. 
Schrupp teaches at Paragraph 0068 that the user interface 1200 allows a user to define one or more data filters that can be applied to data within a dashboard….the user interface 1300 presents a filter addition screen 1302 that allows a user to name a filter and define a dataset and column to be filtered based on the selected filter. Schrupp teaches at Paragraph 0069 that the user interface 1400 depicts a dashboard having a plurality of data columns and a user may select a swap column option 1402 that can be activated by selecting a column. Schrupp teaches at Paragraph 0071-0074 that various additional user interfaces are useable by various users to define, navigate, and view drill-through visualizations using the data visualization tool…a drill-through operation refers to a circumstance in which a user selects a particular data visualization or dataset….upon selection of the drill-through tool 1502, a user interface 1500 is shown in which a user may be allowed to define a drill path for a particular card…an editing user may elect to change filters that are used in each of the cards associated with the drill path. Schrupp teaches at Paragraph 0032 that the columns of dataset represent a retail domain associated with the retail organization). 
Schrupp at FIGS. 13-20 suggests the claim limitation: 
generating, by the computer, ordered groups of visualizations corresponding to the business analytic application based on a result of analyzing the columns of the dataset used by the business analytic application and the characteristics of the visualizations of the business analytic application (Schrupp teaches at Paragraph 0074 that an example drill through visualization sequence based on the defined sequence using the tool depicted in the user interface 1500 is seen in FIGS. 17-20 and at Paragraph 0076 that a sequence of user interfaces is shown that displays an example drill through sequence that may be defined using the user interfaces of FIGS. 15-16 and at Paragraph 0078 that by way of drill-through visualizations, an editing user may easily define navigation paths among the cards that they or others create to ensure other users have the ability to view data of interest); 
generating, by the computer, a set of visualization paths corresponding to the business analytic application based on the ordered groups of visualizations (Schrupp teaches at Paragraph 0074 that an example drill through visualization sequence based on the defined sequence using the tool depicted in the user interface 1500 is seen in FIGS. 17-20 and at Paragraph 0076 that a sequence of user interfaces is shown that displays an example drill through sequence that may be defined using the user interfaces of FIGS. 15-16 and at Paragraph 0078 that by way of drill-through visualizations, an editing user may easily define navigation paths among the cards that they or others create to ensure other users have the ability to view data of interest); and 
ordering, by the computer, visualization paths in the set of visualization paths corresponding to the business analytic application to form the onboarding tour that includes the set of visual cues with the text that explains to the users of the business analytic application what the visualizations are about and how to interact with the visualizations based on the result of analyzing the columns of the dataset used by the business analytic application and the characteristics of the visualizations of the business analytic application; and outputting, by the computer via a network, the onboard tour that includes the set of visual cues with the text that explains to the users of the business analytic application what the visualizations are about and how to interact with the visualizations to the business analytic application on a client device that implements the business analytic application (Schrupp teaches at Paragraph 0074 that an example drill through visualization sequence based on the defined sequence using the tool depicted in the user interface 1500 is seen in FIGS. 17-20 and at Paragraph 0076 that a sequence of user interfaces is shown that displays an example drill through sequence that may be defined using the user interfaces of FIGS. 15-16 and at Paragraph 0078 that by way of drill-through visualizations, an editing user may easily define navigation paths among the cards that they or others create to ensure other users have the ability to view data of interest).

Blyumen US-PGPUB No. 2015/0309714 (hereinafter Blyumen) teaches the claim limitation: 
analyzing, by the computer, characteristics of visualizations within the business analytic application, wherein the visualizations represent data corresponding to the columns of the dataset used by the business analytic application, and wherein the characteristics comprise one or more of: layout, style, position, interactivity, and grouping (Blyumen teaches at FIG. 5 and Paragraph 0088 that the page 505 can also include a number of controls for navigating or selecting different views, changing this view, setting or defining attributes of this or other views. Blyumen’s attributes of the interactive visualizations refer to the visualization type, graph position and the visualization layout (e.g., the state of the visualization 610 (pie-chart) is different from the state of the visualization 620 (bar chart) in FIGS. 6A-6B and the chart layout of the pie chart in the visualization 1005 of FIG. 10A is different from the chart layout of the pie chart in the visualization 1005 of FIG. 10B. The attributes of the visualizations are analyzed to determine the next visualization for navigation). 
Blyumen teaches at Paragraph 0006 determining a state of the selected interactive visualization and at Paragraph 0091 detecting based on said monitoring the interaction of the user with the selected interactive visualization (analyzing the interactivity of the visualizations)…the detected interaction can comprise a query, a navigation action from the user to navigate between views of the visualization. The action of the user and a current state of the selected interactive visualization can be captured and recorded as an inquiry history…..capturing the current state of the selected interactive visualization can comprise capturing one or more of a current view….one or more attributes (characteristics such as a graph type or a graph layout or a graph position) of the interactive visualization and/or current view. 
Blyumen teaches at Paragraph 0092 that each vertices of the graph can represent a state of the interactive visualizations saved in the inquiry histories and edges of the graph represent navigation between the states of the interactive visualizations saved in the inquiry histories. A state of the current selected interactive visualization can be determined 910. The state can include the current view and other attributes of the visualization. Blyumen teaches at Paragraph 0093 that when the view 1015 of the interactive visualization changes, the related content or recommendations (including the layout at FIGS. 10A-10B) presented in the sidebar 1020 can also change based on that new context (characteristics). Blyumen teaches at FIGS. 10A-10B and Paragraph 0093 providing recommendations of interactive visualizations based on collaborative filtering…The related Content sidebar 1010 can contextually recommend related views and visualizations based on the state of interactive visualization.
Blyumen teaches at Paragraph 0089 that analyzing multiple inquiry paths (analyzing interactivity because the paths represent the interactivity) and these similar or common paths can be used as a basis of recommending a next action to a user at a particular point along the path. Blyumen also teaches analyzing the visualization type and the visualization layout as shown in detail in FIGS. 10A-10B as the next view is chosen from the views in the Related Content sidebar 1010 which change as a function of the state of the view 1015 (the layout and visualization type in the current view 1005 are analyzed to provide a recommended view chosen from the views in the sidebar 1010). Blyumen teaches at Paragraph 0089 that the user has a choice of visualization type (style), e.g., bar chart, scatter plot etc. and of visualization layout and the users trace a path through this space they explore new results. 
Blyumen teaches at FIGS. 6A-6B, FIGS. 10A-10B and Paragraph 0089 analyzing the visual depiction of data and the interactivity of the visualizations to provide the ordered groups of visualizations with the connections 665-670-675-680-685-690-695 corresponding to the business analytic application based on a result of analyzing the columns (such as region, product, and time) of the dataset and the chart types (bar chart, scatter plot) of the visualizations where the vertices of the graph-based structure 600 can represent the visualization views and the edges can represent relationships between the visualization views, wherein the characteristics of visualizations comprise one or more of: layout, style, position, interactivity, grouping); 
generating, by the computer, ordered groups of visualizations corresponding to the business analytic application based on a result of analyzing the columns of the dataset used by the business analytic application and the characteristics of the visualizations of the business analytic application (Blyumen teaches at FIGS. 6A-6B and Paragraph 0089 the ordered groups of visualizations with the connections 665-670-675-680-685-690-695 corresponding to the business analytic application based on a result of analyzing the columns (such as region, product, and time) of the dataset and the chart types (bar chart, scatter plot) of the visualizations where the vertices of the graph-based structure 600 can represent the visualization views and the edges can represent relationships between the visualization views); 
Blyumen teaches at FIGS. 6A-6B and Paragraph 0089 the ordered groups of visualizations with the connections 665-670-675-680-685-690-695 corresponding to the business analytic application based on a result of analyzing the columns (such as region, product, and time) of the dataset and the chart types (bar chart, scatter plot) of the visualizations where the vertices of the graph-based structure 600 can represent the visualization views and the edges can represent relationships between the visualization views); and 
ordering, by the computer, visualization paths in the set of visualization paths corresponding to the business analytic application to form the onboarding tour that includes the set of visual cues with the text that explains to the users of the business analytic application what the visualizations are about and how to interact with the visualizations based on the result of analyzing the columns of the dataset used by the business analytic application and the characteristics of the visualizations of the business analytic application; and outputting, by the computer via a network, the onboard tour that includes the set of visual cues with the text that explains to the users of the business analytic application what the visualizations are about and how to interact with the visualizations to the business analytic application on a client device that implements the business analytic application (Blyumen teaches at FIGS. 6A-6B and Paragraph 0089 the ordered groups of visualizations with the connections 665-670-675-680-685-690-695 corresponding to the business analytic application based on a result of analyzing the columns (such as region, product, and time) of the dataset and the chart types (bar chart, scatter plot) of the visualizations where the vertices of the graph-based structure 600 can represent the visualization views and the edges can represent relationships between the visualization views).

The prior art references do not anticipate or suggest the new claim limitation of “generating, by the computer, a set of visual cues with text that explains to the users of the business analytic application what the visualizations are about and how to interact with the
visualizations for each visualization path in the set of visualization paths corresponding to the business analytic application based on the result of analyzing the characteristics of the visualizations of the business analytic application, wherein the computer generates the text for each set of visual cues from extracted column label text and ontological concepts that correspond to each particular visualization path in the set of visualization paths utilizing natural language generation; embedding, by the computer, the set of visual cues with the text that explains to the users of the business analytic application what the visualizations are about and how to interact with the visualizations in each visualization path in the set of visualization paths corresponding to the business analytic application;” in a computer-implemented method for automatically generating an onboarding tour for users of a business analytic application corresponding to an entity, set forth in the newly submitted base claim 1.  The base claims 11 and 16 are allowed for the same reasons as the claim 1. The dependent claims 3-10 are dependent upon the base claim 1 and are allowed for the same reasons as the base claim 1. The dependent claims 13-15 are dependent upon the base claim 11 and are allowed for the same reasons as the base claim 11. The dependent claims 18-20 are dependent upon the base claim 16 and are allowed for the same reasons as the base claim 16. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JIN CHENG WANG/Primary Examiner, Art Unit 2613